Citation Nr: 1627861	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-18 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to service connection for left knee degenerative joint disease


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from July 1968 to October 1968 and from February 1969 to October 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing in October 2012 before a Veterans Law Judge who is no longer with the Board. 

In December 2013 this matter was remanded for further development. 

A Supplemental Statement of the Case (SSOC) was issued in May 2014 further denying the claim. 

In June 2016, the Veteran submitted a hearing request for a travel board hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claims needs to be remanded a second time. In June 2016 the Veteran requested a Travel Board hearing in St. Petersburg, Florida for his claim in this matter. The Veteran is entitled to his requested hearing because the Veterans Law Judge who presided over his first hearing is no longer with the Board. 

Accordingly, the case is REMANDED for the following action:


1. Schedule a Travel Board hearing before a Veterans Law Judge in St. Petersburg, Florida pursuant to the Veteran's June 2016 hearing request. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 
_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




